36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Philip D. HOPGOOD, et al., Plaintiffs, Appellants,v.MERRILL LYNCH PIERCE, FENNER AND SMITH, Defendant, Appellee.
No. 94-1149
United States Court of Appeals,First Circuit.
September 19, 1994.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF PUERTO RICO [Hon.  Jaime Pieras, Jr., U.S. District Judge ]
Harold D. Vicente with whom Vicente & Cuebas was on brief for appellants.
Carlos G. Latimer with whom Latimer, Biaggi, Rachid, Rodriguez-Suris & Godreau was on brief for appellees.
D. Puerto Rico
AFFIRMED.
Before Coffin and Campbell, Senior Circuit Judges, Keeton, Senior District Judge.*
Per Curiam.


1
Substantially for the same reasons set forth in the opinion of the United States District Court for the District of Puerto Rico in  Hopgood v. Merrill Lynch, Pierce, Fenner & Smith, 839 F. Supp. 98 (D.Puerto Rico 1993), we affirm.  Costs are awarded to the appellee.



*
 Of the District of Massachusetts, sitting by designation